Name: Commission Regulation (EEC) No 2755/87 of 15 September 1987 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 9 . 87 Official Journal of the European Communities No L 265/7 COMMISSION REGULATION (EEC) No 2755/87 of 15 September 1987 fixing the aid for soya beans HAS ADOPTED THIS REGULATION : Article 1 1 . The aid referred to in Article 2 of amended Regula ­ tion (EEC) No 1491 /85 is hereby fixed in the Annex. 2. In cases of advance fixing of the aid the amount shall however be confirmed or altered with effect from 1 6 September 1987 to take account, where appropriate, of the effects of application of the system of maximum guaran ­ teed quantites for soya seed . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 /87 (2) ; and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 2638/87 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2638/87 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation , Article 2 This Regulation shall enter into force on 16 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 183, 3 . 7. 1987, p. 19 . (3) OJ No L 248 , 1 . 9 . 1987, p. 50 . ANNEX Aid for soya beans ( l) (ECU/100 kg) Seed harvested in Spain Portugal another MemberState 0,000 22,084 22,084 33,910 0,000 33,910 33,910 33,910 33,910 Seed processed in :  Spain  Portugal  another Member State (') Subject to confirmation of the amount to be deducted in accordance with the system of guaranteed maximum quantities.